Citation Nr: 1216523	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  02-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for gastrointestinal disorders, including ulcer, gastroesophageal reflux disease (GERD), and irritable bowel syndrome (IBS) with chronic constipation, claimed as secondary to residuals of surgery to address ovarian cysts, bowel adhesions and ectopic pregnancy.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991.  

This matter came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2002 rating decision, by the No. Little Rock, Arkansas, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for gastrointestinal disorders, including ulcer, GERD, and irritable bowel syndrome (IBS) with chronic constipation.  She perfected a timely appeal to that decision.  

In June 2004, the Veteran appeared and offered testimony at hearing before the undersigned Acting Veteran's Law Judge, sitting at the RO.  In December 2004, the Board remanded the case to the RO for evidentiary development.  

On February 5, 2007, the Board issued a decision that denied the Veteran's claim of entitlement to service connection for GI disorders, including ulcer, GERD and IBS with chronic constipation.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  In March 2008, the Veteran's representative and the VA General Counsel filed a joint motion to vacate the Board decision and remand the claims for service connection.  The Court granted the motion by an order issued in March 2008.  In September 2008, the Board remanded the case to the RO for further development pursuant to the Court Order. Following the requested development, a supplemental statement of the case (SSOC) was issued in August 2009.  

In February 2011, the Board again denied the claim of entitlement to service connection for GI disorders, including ulcer, GERD and IBS with chronic constipation.  The Veteran appealed the Board decision to the Court, and a joint motion for remand was submitted by the parties to the appeal in August 2011.  Later in August 2011, the Court granted the joint motion and remanded the case to the Board for readjudication consistent with the motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on her part is required.


REMAND

As noted in the Introduction, in August 2011, the Court granted the Parties' Joint Motion for Remand and remanded the Board's February 2011 decision denying the claim for service connection for GI disorders, including ulcer, GERD and IBS with chronic constipation.  The basis for the Court's remand, as set out in the August 2011 Joint Motion, was that the January 2005 and the November 2008 VA examinations relied upon by the Board in its decision were inadequate.  The Joint motion noted that, in January 2005, the VA examiner failed to discuss the Veteran's service treatment records from November 1990, which noted a diagnosis of "gastritis," a 1991 service treatment record noting a problem with constipation, and treatment records dated in September and October 1994 regarding stomach problems experienced by the Veteran as a result of certain medications.  The parties to the Joint Motion further noted that, while the Veteran was afforded another VA examination in November 2008, the VA examiner again failed to discuss the service treatment records which noted gastritis and problems with constipation, and he did not discuss the September and October 1994 regarding stomach problems experienced by the Veteran as a result of certain medications.  Accordingly, it was determined that it was an error for the Board to rely on the November 2008 examination report in reaching its decision.  The Court vacated the Board decision and remanded the matter for a new medical examination and readjudication.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312(2007).  In light of the Court's finding that the November 2008 VA examination was inadequate, the Board finds that a remand is warranted in order to obtain new VA examination for the Veteran's GI disorders.  See Dyment v. West, 13 Vet. App. 141(1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268(1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377(2002).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

1.  The AOJ should schedule the Veteran for a VA gastrointestinal examination to determine the nature and etiology of her claimed gastrointestinal disorders, including ulcer, gastroesophageal reflux disease (GERD), and irritable bowel syndrome (IBS) with chronic constipation.  The claims folder must be made available and reviewed by the examiner in conjunction with the examination.  All indicated test and studies deemed necessary should be conducted.  The examiner should elicit from the Veteran and record a full clinical history pertaining to her stomach disorders; the examiner should give particular attention and discuss the service treatment reports dated in December 1990, as well as post-service treatment reports dated in September and October 1994 documenting stomach problems caused by medications.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the January 2005 and November 2008 VA medical opinions, as well as the lay statements from the Veteran indicating that she has suffered from GI symptoms since service.  All indicated studies should be performed.  The examiner is requested to identify all current gastrointestinal disorders.  

For each gastrointestinal disorder diagnosed the examiner is asked to answer the following questions: 

Is it at least as likely as not (50 percent probability) that the current gastrointestinal disorder began in service? 

If not, is it at least as likely as not (50 percent probability) that the current gastrointestinal disorder was caused by a service-connected disability, including the use of medications prescribed for treatment of the Veteran's service connected disabilities? 

If not, is it at least as likely as not (50 percent probability) that the Veteran's service connected disorders, or treatment for her service connected disorders, caused her gastrointestinal disorder/s to increase in severity? 

The examiner is asked to fully explain his/her reasons for any opinion expressed.  In the explanation he/she is asked to specifically refer to any clinical records or medical principles which he/she relied upon in reaching an opinion.  

2.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ should re-adjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and her representative should be given opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until she receives further notice.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


